         Case 1:20-cr-00684-LAK Document 25 Filed 06/15/21 Page 1 of 1
         Case 1:20-cr-00684-LAK Document 22-1 Filed 06/04/21 Page 1 of 1

                                                                   • r NY
                                                                  .:,,!ENT
                                                                "C'f RONI CALLY F U '
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                               i DA'fE F'ILED:   t ~J.f;)
                                                                                 '
                                                                                       (
 United States of America,

                V.                                             [l'ktltUik@st
                                                                   ORDER
 Lucio Johan Quiroz Peregrina,
                                                             20 Cr. 684 (LAK)
                             Defendant.


        WHEREAS, with the defendant' s consent, his guilty plea allocution was made before a

United States Magistrate Judge on June 1, 2021 ;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.


SO ORDERED:

Dated: New Yorr,New York
       June _I_, 2021


                                                                   . KAPLAN
                                             UNITED STATES DISTRIC JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
